Title: To John Adams from David Leonard Barnes, 11 August 1798
From: Barnes, David Leonard
To: Adams, John



Sir
Providence August 11th. 1798

The original, of which the inclosed is a copy, was sent by mail to the Secretary of State last Tuesday—but hearing of your being at Quincy, I take the liberty to trouble you with this directly, in order that you may have the earliest information, of the arrival and object of Victor Hughes’, partner and Agent— To the inclosed I would add, that being at Newport this week, I found that the same Siomandy had been there twice or three times before, particularly last winter, he came there in a snow from New York, bound to Guadaloup—He came down the sound to avoid some British privateers said to be off the Hook. A French Emigrant at Newport from Guadaloup, told me that Siomandy mentioned last winter his being particularly connected in business with Victor Huges—I mention these circumstances as they serve to corroborate the information received from Capt. Jacobs—
With the most perfect Respect / I am / Sir / Your most / Humble Servant

David L. Barnes